EXHIBIT 10.1

SUBSCRIPTION AGREEMENT

May 3, 2006
Wave Systems Corp.
480 Pleasant Street
Lee, MA 01238

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

1.             This Subscription Agreement (this “Agreement”) is made as of the
date set forth below between Wave Systems Corp., a Delaware corporation (the
“Company”), and the Investor.

2.             The Company has authorized the sale and issuance to certain
investors of up to 6,037,500 shares of Class A Common Stock (the “Total
Shares”), par value $0.01 per share (the “Common Stock”), subject to adjustment
by the Company’s Board of Directors, for a purchase price of $.80 per share (the
“Purchase Price”).

3.             The offering and sale of the Total Shares (the “Offering”) are
being made pursuant to the Company’s registration statement including a base
prospectus (the “U.S. Base Prospectus”) on Form S-3 (Registration
No. 333-130409) filed with the United States Securities and Exchange Commission
(the “Commission”) (which, together with all amendments or supplements thereto
is referred to herein as the “Registration Statement”) and a Prospectus
Supplement containing certain supplemental information regarding the Total
Shares and terms of the Offering that will be filed with the Commission (the
“Prospectus Supplement”).

4.             The Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
that portion of the Total Shares set forth below (the “Shares”) for the
aggregate purchase price set forth below. The Shares shall be purchased pursuant
to the Terms and Conditions for Purchase of Shares attached hereto as Annex I
and incorporated herein by this reference as if fully set forth herein.

5.             [THE INVESTOR MUST INITIAL EITHER A OR B BELOW]

(A)  Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth below, and released
by American Stock Transfer Corporation, the Company’s transfer agent (the
“Transfer Agent”), to the Investor at the Closing.

[_____]

1


--------------------------------------------------------------------------------




 

NO LATER THAN TWO (2) BUSINESS DAYS AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL EITHER :

(I)            direct the broker-dealer at which the account or accounts to be
credited with the Shares are maintained (THE “BROKER”) to set up a
Deposit/Withdrawal at Custodian (“DWAC”) instructing the Transfer Agent to
credit such account or accounts with the Shares, AND

(II)           IN ACCORDANCE WITH SECTION 3.3 of the terms and conditions
attached hereto as annex I, remit by wire transfer the amount of funds equal to
the aggregate purchase price for the shares being purchased by the Investor to
the following account:

Wire info for:        Wave Systems Corp
                                480 Pleasant Street
                                Lee, MA 01238

Account:                    [                  ]

Bank ABA/Routing  [                ]

US Govt MM Fund: [                  ]

Contact: [                   ]

International Transactions:  Use Swift #   [           ]

OR (B)

[_____]

Delivery versus payment (“DVP”) through DTC (i.e., the Company shall deliver
Shares registered in the Investor’s name and address as set forth below and
released by the Transfer Agent to the Investor at the Closing directly to the
account(s) at the Broker identified by the Investor through DTC and
simultaneously therewith payment shall be made from such account(s) by the
Broker to the Company).

NO LATER THAN TWO (2) BUSINESS DAYS AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL EITHER :

(I)            NOTIFY THE COMPANY OF THE ACCOUNT OR ACCOUNTS AT THE BROKER TO BE
CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR,

(II)           CONFIRM FOR THE COMPANY THAT THE ACCOUNT OR ACCOUNTS AT THE
BROKER TO BE CREDITED WITH THE SHARES BEING PURCHASED BY THE

2


--------------------------------------------------------------------------------




INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE
SHARES BEING PURCHASED BY THE INVESTOR, AND

(III)         AUTHORIZE AND INSTRUCT THE BROKER TO DEBIT THE ACCOUNT OR ACCOUNTS
AT THE BROKER WITH THE AGGREGATE PURCHASE PRICE OF THE SHARES BEING PURCHASED BY
THE INVESTOR AND TO DELIVER SUCH AMOUNT TO THE COMPANY IN ACCORDANCE WITH THE
WIRE TRANSFER INSTRUCTIONS ABOVE.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER (AND IN A MANNER
SATISFACTORY TO THE COMPANY). IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE
PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER ARRANGEMENTS FOR
SETTLEMENT IN A TIMELY MANNER (AND IN A MANNER SATISFACTORY TO THE COMPANY), THE
SHARES MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE
EXCLUDED FROM THE CLOSING ALTOGETHER. IN THE CASE OF A DVP, IF THE SHARES ARE
DELIVERED TO THE INVESTOR BUT THE BROKER FAILS TO IMMEDIATELY DELIVER THE
PURCHASE PRICE TO THE COMPANY, THE INVESTOR SHALL BE REQUIRED TO IMMEDIATELY
RETURN SUCH SHARES TO THE COMPANY IN THE MANNER REQUIRED BY THE COMPANY. THE
INVESTOR ACKNOWLEDGES AND AGREES THAT IN THE EVENT OF A BREACH OF THE
OBLIGATIONS SET FORTH IN THE FOREGOING SENTENCE, THE COMPANY WILL HAVE NO
ADEQUATE REMEDY AT LAW, AND ACCORDINGLY WILL BE ENTITLED TO SPECIFIC PERFORMANCE
AND OTHER APPROPRIATE INJUNCTIVE AND EQUITABLE RELIEF.

6.             The Investor represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the Company or any of its affiliates and (b) it has no direct or
indirect affiliation or association with any NASD member. Exceptions:

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

7.             The Investor represents that, prior to or in connection with the
receipt of this Agreement, it has received the final U.S. Base Prospectus, dated
January 13, 2006, which is a part of the Company’s Registration Statement, and
has received the Prospectus Supplement. THIS AGREEMENT SHALL NOT CONSTITUTE A
BINDING COMMITMENT ON THE PART OF THE COMPANY UNTIL (A) THE COMPANY HAS TIMELY
RECEIVED AN EXECUTED COPY OF THE COMPLETED SUBSCRIPTION AGREEMENT FROM THE
INVESTOR AND (B) THE COMPANY HAS DELIVERED TO THE INVESTOR AN EXECUTED
COUNTERPART SIGNATURE PAGE HERETO. THE INVESTOR ACKNOWLEDGES THAT, AT ANY TIME
PRIOR TO THE DELIVERY OF ITS EXECUTED COUNTERPART SIGNATURE PAGE, THE COMPANY
MAY ELECT TO NOT ENTER INTO THIS SUBSCRIPTION AGREEMENT FOR ANY REASON.

3


--------------------------------------------------------------------------------


SIGNATURE PAGE

Number of Shares:

Purchase Price Per Share: $               

Aggregate Purchase Price: $             

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of:  May 3, 2006

INVESTOR

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Agreed and Accepted
this 3rd day of May, 2006:

 

 

 

 

 

 

 

 

 

WAVE SYSTEMS CORP.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 


--------------------------------------------------------------------------------


Exhibit A

WAVE SYSTEMS CORP.

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to this Agreement, please provide us with the
following information:

1.      The exact name that your Shares are to be registered in. You may use a
nominee name if appropriate:

 

 

 

2.      The relationship between the Investor and the registered holder listed
in response to item 1 above:

 

 

 

3.      The mailing address of the registered holder listed in response to item
1 above:

 

 

 

4.      The Social Security Number or Tax Identification Number of the
registered holder listed in response to item 1 above:

 

 

 

5.      Name of DTC Participant (broker-dealer at which the account or accounts
to be credited with the Shares are maintained)

 

 

 

6.      DTC Participant Number

 

 

 

7.      Name of Account at DTC Participant being credited with the Shares

 

 

 

8.      Account Number at DTC Participant being credited with the Shares

 

 


--------------------------------------------------------------------------------


ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

All capitalized terms not otherwise defined in this Annex I shall have the
meanings ascribed thereto in the Subscription Agreement to which this Annex I is
attached.

1.             Authorization and Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.

2.             Agreement to Sell and Purchase the Shares; Placement Agents.

2.1.          At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Shares set forth on the last
page of this Agreement to which these Terms and Conditions for Purchase of
Shares are attached as Annex I (the “Signature Page”) for the aggregate purchase
price therefor set forth on the Signature Page.

2.2.          The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of some or all of the remaining Total Shares to them
as part of the Offering. The Investor and the Other Investors are hereinafter
sometimes collectively referred to as the “Investors”. The Company may complete
sales of the remaining Total Shares in this Offering to certain of the Other
Investors without requiring such Other Investors to enter into a Subscription
Agreement; such sales shall nevertheless be on the same price terms as the price
terms for all of the other sales in the Offering.

2.3.          The Investor acknowledges that the Company intends to pay Security
Research Associates, Inc. (the “Placement Agent”) a fee (the “Placement Fee”) in
respect of the sale of Shares to the Investor pursuant to a Placement Agency
Agreement (the “Placement Agreement”) with the Placement Agent. A copy of the
Placement Agreement is available to the Investor upon request.

3.             Closings and Delivery of the Shares and Funds.

3.1.          Closing. The completion of the purchase and sale of the Shares
(the “Closing”) will occur on or before May 5, 2006 (the “Closing Date”). At the
Closing and in accordance with paragraph 5 of the Subscription Agreement:
(a) the Company will cause the Transfer Agent to deliver to the Investor the
number of Shares set forth on the Signature Page registered in the name of the
Investor or, if so indicated on the Investor Questionnaire attached to the
Subscription Agreement as Exhibit A, in the name of a nominee designated by the
Investor; and (b) the aggregate purchase price for the Shares being purchased by
the Investor will be paid by or on behalf of the Investor to the Company in the
manner set forth in Section 3.3 below.

3.2.          (a)           Conditions to the Company’s Obligations. The
Company’s obligation to issue the Shares to the Investor will be subject to the
receipt by the Company of the aggregate purchase price for the Shares being
purchased hereunder as set forth on the Signature Page, (b) the accuracy of the
representations and warranties made by the Investor in this Agreement, (c) the


--------------------------------------------------------------------------------




fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date, (d) the Registration Statement remaining in effect and no stop
order proceedings with respect thereto being pending or threatened, and
(e) there being no objections raised by the staff of the NASDAQ Stock Market to
the consummation of the sale without the approval of the Company’s stockholders.

(b)           Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Shares will be subject to the accuracy in all
material respects on the Closing Date of the representations and warranties made
by the Company in Section 4.1 below and the fulfillment of those undertakings of
the Company with respect to the Shares and/or the Investor to be fulfilled prior
to the Closing Date (collectively, the “Company Closing Conditions”). The
Investor’s obligations are expressly not conditioned on the purchase by any or
all of the Other Investors of the remaining Total Shares that they have agreed
to purchase from the Company.

3.3.          Delivery of Funds.

Subject to all of the provisions set forth in Section 5 of the Subscription
Agreement:

(a) Delivery by Electronic Book-Entry at The Depository Trust Company. No later
than two (2) business days after the execution of this Agreement by the Investor
and the Company, the Investor shall remit by wire transfer the amount of funds
equal to the aggregate purchase price for the Shares being purchased by the
Investor to the following account:

Wire info for:        Wave Systems Corp
                                480 Pleasant Street
                                Lee, MA 01238

Account:                       [________]

Bank ABA/Routing #  [________]

US Govt MM Fund:  [__________]

Contact: [_______________]

International Transactions:  [____________]

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than two (2) business days after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at the Broker to be credited with the
Shares being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Shares being purchased by the Investor.

3.4.          Delivery of Shares. Subject to all of the provisions set forth in
Section 5 of the Subscription Agreement:


--------------------------------------------------------------------------------




(a) Delivery by Electronic Book-Entry at The Depository Trust Company. No later
than two (2) business days after the execution of this Agreement by the Investor
and the Company, the Investor shall direct the broker-dealer at which the
account or accounts to be credited with the Shares being purchased by such
Investor are maintained, which broker/dealer shall be a DTC participant, to set
up a Deposit/Withdrawal at Custodian (“DWAC”) instructing American Stock
Transfer Corporation, the Company’s transfer agent, to credit such account or
accounts with the Shares by means of an electronic book-entry delivery. Promptly
following the delivery to the Company of the purchase price for the Shares as 
described in Section 3.3 above, the Company shall direct its transfer agent to
credit the Investor’s account or accounts with the Shares pursuant to the
information contained in the DWAC.

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than two (2) business days after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify the Company of the account or accounts at the Broker to be credited with
the Shares being purchased by such Investor. On the Closing Date, the Company
shall deliver the Shares to the Investor directly to the account(s) at the
Broker identified by Investor through DTC and simultaneously therewith payment
shall be made from such account(s) by the Broker to the Company.

4.             Representations, Warranties and Covenants.

4.1.          Representations, Warranties and Covenants of the Investor

(a)           The Investor represents and warrants to, and covenants with, the
Company that: (a) the Investor is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Shares; (b) the Investor has answered all questions on the
Signature Page for use in the Prospectus Supplement and the answers thereto are
true and correct as of the date hereof and will be true and correct as of the
Closing Date; and (c) the Investor, in connection with its decision to purchase
the number of Shares set forth on the Signature Page, is  relying only upon the
U.S. Base Prospectus, the Prospectus Supplement and the documents incorporated
by reference therein.

(b)           The Investor acknowledges, represents and agrees that no action
has been or will be taken in any jurisdiction outside the United States by the
Company or the Placement Agent that would permit an offering of the Shares, or
possession or distribution of offering materials in connection with the issue of
the Shares in any jurisdiction outside the United States where action for that
purpose is required. The Investor, if outside the United States, will comply
with all applicable laws and regulations in each foreign jurisdiction in which
it purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agents are not authorized to make and have not made any representation
or use of any information in connection with the issue, placement, purchase and


--------------------------------------------------------------------------------




sale of the Shares, except as set forth or incorporated by reference in the U.S.
Base Prospectus or the Prospectus Supplement.

(c)           The Investor further represents and warrants to, and covenants
with, the Company that: (a) the Investor has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement; and (b) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as the indemnification agreements of the Investor
herein may be legally unenforceable.

(d)           The Investor understands that nothing in this Agreement or any
other materials presented to the Investor in connection with the purchase and
sale of the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Shares.

(e)           The Investor represents, warrants and agrees that, since the
earlier to occur of (i) the date on which the Placement Agent first contacted
the Investor about the Offering and (ii) the date that is the tenth (10th)
trading day prior to the date of this Agreement, it has not directly or
indirectly (a) engaged in any short selling, (b) established or increased any
“put equivalent position” as defined in Rule 16(a)-1(h) under the Securities
Exchange Act of 1934 or (c) granted any option for the purchase of or entered
into any hedging or similar transaction with the same economic effect as a short
sale, in each case with respect to the Company’s securities.

5.             Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein will survive the execution of this Agreement, the delivery
to the Investor of the Shares being purchased and the payment therefor.

6.             Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed, and (iv) if delivered by facsimile, upon electric confirmation of
receipt and will be delivered and addressed as follows:

(a)           if to the Company, to:


                Wave Systems Corp.
                480 Pleasant Street


--------------------------------------------------------------------------------




Lee, MA 01238
Fax: (413) 243-0391
ATTN: Gerard Feeney, CFO

with copies to:

Bingham McCutchen LLP
399 Park Avenue
New York, NY 10022
Fax: (212) 752-5378
ATTN: Neil W. Townsend

(b)           if to the Investor, at its address on the Signature Page hereto,
or at such other address or addresses as may have been furnished to the Company
in writing.

7.             Changes. This Agreement shall not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

8.             Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.

9.             Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

10.           Governing Law; Jurisdiction. This Agreement will be governed by,
and construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction. Any legal action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby shall only be instituted, heard and adjudicated (excluding
appeals) only in a state or federal court located in New York, and each party
hereto knowingly, voluntarily and intentionally waives any objection which such
party may now or hereafter have to the laying of the venue of any such action,
suit or proceeding, and irrevocably submits to the exclusive personal
jurisdiction of any such court in any such action, suit or proceeding. Service
of process in connection with any such action, suit or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Agreement.

11.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

12.           Confirmation of Sale. The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s counterpart to this Agreement shall
constitute written confirmation of the Company’s sale of Shares to such
Investor.


--------------------------------------------------------------------------------




13.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings between such parties with
respect to such subject matter.

14.           No Assignment. This Agreement shall not be assigned by any party
hereto, without the express prior written consent of the Company or the
Investor.


--------------------------------------------------------------------------------